Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 1 of 28 PageID: 1155




                         EXHIBIT A
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 2 of 28 PageID: 1156
                                         017-316957-20                                                 FILED
                                                                                          TARRANT COUNTY
                                                                                           7/16/2020 4:23 PM
                                    CAUSE NO. 017-316957-20                              THOMAS A. WILDER
                                                                                            DISTRICT CLERK



  CONWAY URBAN AIR, LLC,                       §       IN THE DISTRICT COURT OF
                                               §
                 Plaintiff,                    §
                                               §       TARRANT COUNTY, TEXAS
  v.                                           §
                                               §
  UATP MANAGEMENT, LLC,                        §
  MICHAEL O. BROWNING, JR., and                §
  ALIX WREN,                                   §
            Defendants.                        §       17TH JUDICIAL DISTRICT


                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                   MOTION TO COMPEL ARBITRATION AND DISMISS
                             OR STAY PROCEEDINGS

         Plaintiff, Conway Urban Air, LLC (“Conway” or “Plaintiff”), for its response in opposition

  to Defendants’ Motion to Compel Arbitration and Dismiss or Stay Proceedings, states as follows:

                                        INTRODUCTION

         Defendants’ motion seeks to compel arbitration based on an alleged “agreement to

  arbitrate” that is contained in an “Amendment to Franchise Agreement (Membership Program)”

  (the “Purported Amendment”), not the Franchise Agreement itself, and which Purported

  Amendment is not an enforceable agreement under Texas law and is unconscionable. The

  Purported Amendment lacks the essential elements of a binding agreement, fails for want of

  consideration, and was fraudulently procured under false pretenses and duress (where Plaintiff had

  no meaningful choice but to sign). The present motion seeks to end-run this Court’s authority and

  piggy-back the determination of arbitrability on the unenforceable Purported Amendment in

  arbitration, even though the enforceability of the Amendment to Franchise Agreement is

  challenged and there was no actual “agreement to arbitrate” between Plaintiff and Defendants or

  meeting of the minds on this issue.

                                              Page 1 of 24              CONWAY’S OPPOSITION TO
                                                                 DEFENDANTS’ MOTION TO COMPEL
                                                             ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 3 of 28 PageID: 1157



         Here, recognizing various issues, errors, and omissions in connection with its uniform

  franchise agreement, in approximately April 2019, Defendant UATP Management (“UATP” or

  “Defendant”) demanded its franchisees execute the “Purported Amendment” which materially

  altered and modified the terms of the Franchise Agreement and Plaintiff received absolutely

  nothing in return and derived no cognizable benefit. Importantly, there is no agreement to arbitrate

  in the Franchise Agreement executed by the parties. All of the purported authority cited by

  Defendants is wholly distinguishable in this regard. Moreover, none of the cases stand for the

  proposition that arbitrability of a dispute should be determined by an arbitrator where the purported

  agreement to arbitrate is not contained in the original agreement but, rather is contained in a

  subsequent amendment to the parties’ agreement, the enforceability and conscionability of which

  is specifically challenged. Defendants’ motion is yet another example of Defendants’ underhanded

  conduct vis-à-vis their business relationship with Plaintiff.

         Plaintiff filed this action to address numerous, significant violations of state and federal

  law relating to the formation of its business relationship with UATP, including UATP and its

  officers, agents, and employees’ material misstatements of fact in violation of applicable federal

  regulations and Arkansas law, UATP’s numerous breaches of the Franchise Agreement executed

  between Conway and UATP, UATP’s violations of Arkansas’ Franchise Practices Act, and

  relevant here, UATP’s imposition of the Purported Amendment which materially altered the rights

  enjoyed by Conway under the Franchise Agreement without valid consideration and which was

  the product of fraud, misrepresentations, and represents an unconscionable contract of adhesion.

         Moreover, the Purported Amendment contains a wholly overbroad and unconscionable

  arbitration provision (the “Purported Arbitration Agreement”) which Defendants seek to enforce

  in the instant Motion. For the reasons set forth herein, Conway respectfully requests this Court



                                                Page 2 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 4 of 28 PageID: 1158



  DENY the Defendants’ Motion to Compel Arbitration and Dismiss or to Stay (the “Motion”) and

  permit this matter to continue in this forum.

                                    PROCEDURAL HISTORY

         As a threshold matter, this matter was filed before this Court on May 18, 2020 and there is

  scant record before the Court, but for the Petition and the Defendants’ Motion. Relatedly, the

  factual background of this matter has yet to be developed, beyond the allegations contained in the

  Petition itself and the allegations made in Defendants’ Motion. See Def. Br. pp. 1-3.

                            RELEVANT FACTUAL BACKGROUND

         1.      After lengthy negotiations which began in February 2016, Conway entered into a

  Franchise Agreement with UATP on August 8, 2016. See Plaintiff’s Original Petition. ¶¶ 15-38,

  64. In April 2019, UATP mandated a new Membership Program. Id., ¶ 97.

         2.      The Membership Program was followed by the presentation to Conway of the

  Purported Amendment. Id., ¶ 102. Conway was told that executing the Purported Amendment

  was “necessary” to implement the Membership Program and to receive membership revenue, and

  that its terms would only touch and concern the membership program. Id., ¶¶ 103-14.

         3.       The Purported Amendment, and its arbitration agreement, were proffered in pre-

  printed, non-negotiable, electronic form through DocuSign. Id.

         4.      Plaintiff was advised and made to believe that unless the Purported Amendment,

  he would not receive or be paid membership revenues from UATP which were paid by customers

  directly to UATP. (See Affidavit of Joseph Toddy attached hereto as Exhibit A).

         5.      Plaintiff had no meaningful choice and executed the Purported Amendment under

  duress and threat of default. (See Exh. A). At the time of the execution of the Purported

  Amendment, based on various communications from representatives of UATP, Plaintiff



                                                  Page 3 of 24              CONWAY’S OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO COMPEL
                                                                 ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 5 of 28 PageID: 1159



  understood and believed that UATP would provide him with a Notice of Default unless he signed

  the Purported Amendment. (See Exh. A).

         6.      At the time of the execution of the Purported Amendment, based on various

  communications from representatives of UATP, Plaintiff also understood and believed and that if

  he failed to sign the Purported Amendment that he risked termination of his Franchise Agreement

  which would have resulted in a total loss of his investment. (See Exh. A).

         7.      Plaintiff was given little to no opportunity to review the Purported Agreement

  before the Membership Program went into effect and Defendant began levying the charges set out

  therein. (See Exh. A).

         8.      When Plaintiff signed the Purported Amendment, Plaintiff did not understand or

  agree to the substantial changes and modifications to the Franchise Agreement that UATP was

  imposing. (See Exh. A).

         9.      Instead, Plaintiff signed it because Plaintiff was led to believe by representatives of

  UATP that the Purported Amendment was limited to the membership program and was going to

  simply allow it to receive membership revenues in connection with that program. (See Exh. A).

                                           LEGAL ARGUMENT

  A.     The Purported Amendment is Unenforceable and Not a Binding Contract under
         Texas Law and there is No Enforceable Agreement to Arbitrate.

         It is well settled law that an enforceable agreement under Texas law requires six elements:

  (1) a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of the

  contract by the defendant; and (4) damages sustained by the plaintiff as a result of that breach.

  Petras v. Criswell, 248 S.W.3d 471, 477 (Tex. App. – Dallas 2008, no pet.) (citing Case Corp. v.

  Hi-Class Bus. Sys. of Am., Inc., 184 S.W.3d 760, 769 (Tex. App.—Dallas 2005, pet. denied). It is

  undisputed that the Franchise Agreement is a binding contract under Texas law. However, the


                                               Page 4 of 24              CONWAY’S OPPOSITION TO
                                                                  DEFENDANTS’ MOTION TO COMPEL
                                                              ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 6 of 28 PageID: 1160



  Purported Amendment is not enforceable or binding under Texas law and the essential elements

  to establish a binding contract under Texas law cannot be established.

         For example, there was no “offer and acceptance” nor was there any “mutual assent” (e.g.

  meeting of the minds) in connection with the Purported Amendment. See, e.g., Equity Residential

  Props. Mgmt. Corp. v. Silvers, No. 05-97-01073-CV, 1998 Tex. App. LEXIS 5538, *9-10 (Tex.

  App. – Dallas 1998, no pet.) (Plaintiffs’ refusal to accept arbitration agreement amounted to a lack

  of mutual assent to be bound). To the contrary, UATP presented the Purported Amendment to

  Plaintiff to sign and was threatened that it would not receive membership revenues and would face

  default and possible termination of the Franchise Agreement if it did not sign. (See Exh. A).

  Likewise, Plaintiff never “agreed” to the terms of the Purported Amendment and there was no

  meeting of the minds. Instead, Plaintiff only signed the Purported Amendment because he was

  led to believe by representatives of UATP that is was necessary in order to receive membership

  revenues under the Membership Program and to avoid default and termination. (See Exh. A).

         In particular, the Purported Amendment materially alters significant portions of the

  existing franchise agreements without consideration or any cognizable benefit to Plaintiff. There

  was certainly no agreement or meeting of the minds with respect to the payment of additional fees

  and costs or the waiver of substantial rights to the courts and to pursue class action claims

  particularly where Plaintiff got nothing in return for such obligations.

         Prior to foisting the Purported Amendment on Conway, UATP’s federally-mandated

  disclosures – which were provided to Conway before he executed his Franchise Agreement – did

  not include any fees for the “Membership Program Fee” or an “NAF fee”, listed as 2.5% and 5 %

  of Gross Sales, respectively. See Plaintiff’s Original Petition ¶¶ 99-100, 106. In the absence of a

  contractual obligation to pay a royalty fee – and in the absence of the disclosure of the existing of



                                               Page 5 of 24              CONWAY’S OPPOSITION TO
                                                                  DEFENDANTS’ MOTION TO COMPEL
                                                              ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 7 of 28 PageID: 1161



  such ongoing payment in the franchise disclosure documents, Defendant may not charge such a

  fee. Years later, when UATP decided to initiate the Membership Program and add new fees not

  disclosed in the franchise disclosure documents, it did so knowing full well it could not unilaterally

  impose these fees, and the Membership Program itself, on Conway. Therefore, in an effort to

  mask and ultimately avoid liability for materially breaching the franchise agreements, Defendant

  promulgated the Purported Amendment. Id. ¶ 102.

         Here, the Purported Amendment fails for lack of consideration. Likewise, the Purported

  Amendment was promulgated under false pretenses and through fraudulent means.

         1.      New, Undisclosed Fees & Charges

         It is unlawful for a franchisor to levy fees not disclosed in its franchise disclosure

  documents and not contained in the franchise agreements executed by the franchisees. Yet, and

  as described above, UATP has introduced two, new fees to Conway: the Membership Program

  Fee and the NAF Fee.

  16 C.F.R. § 436.5(f) expressly states that:

         Item 6: Other Fees. Disclose, in the following tabular form, all other fees that the
         franchisee must pay to the franchisor or its affiliates, or that the franchisor or its
         affiliates impose or collect in whole or in part for a third party. State the title
         “OTHER FEES” in capital letters using bold type. Include any formula used to
         compute the fees.
         If fees may increase, disclose the formula that determines the increase or the
         maximum amount of the increase. For example, a percentage of gross sales is
         acceptable if the franchisor defines the term “gross sales.”

                 See 16 C.F.R. § 436.5(f) (emphasis added).

         In the 2016 FDD Conway was disclosed on, there is no Item 6 disclosure for an “NAF Fee”

  a “Membership Program fee,” or “Direct Costs” associated with the Membership Program

  (because the program itself was not disclosed.) See Def. Ex. A, pp. 12-15. Similarly, § 6 of

  Conway’s Franchise Agreement sets forth the fees which Urban Air is authorized to charge


                                                Page 6 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 8 of 28 PageID: 1162



  franchisees. See Compl., ¶ 106, Ex. D. Conway’s Franchise Agreement states that UATP is

  authorized only to charge a Royalty Fee equal to “6% of weekly Gross Sales” and a Development

  Fund Fee of “1% of Weekly Gross Sales.” Id.

         In addition, the 2016 FDD and Conway’s Franchise Agreement identifies an

  “Administrative Fee” which is defined as the “[p]ro-rata portion of call centers hourly rate plus a

  $5.00 commission.” See Compl., Ex. D. Clearly, neither document discloses a “Membership

  Program Fee” or “NAF Fee.” Yet, in the Purported Amendment, and without prior disclosure,

  UATP imposed the Membership Plan fee and NAF fee, as well as certain “Direct Costs” which

  “shall equal your pro rata share of Franchisor’s cost of operating the Membership

  Program…which costs include, but are not limited to, the following: credit card processing fees,

  collections management, and hosting (AWS).” See Def. Ex. B (emphasis added). Strikingly, these

  fees and assessments represent a real, pecuniary benefit to UATP and Conway received nothing

  of value in return.

         The Direct Costs are particularly inequitable because UATP is forcing Conway to directly

  pay for the unlawful program it created without its consent. This is on top of the 2.5% Membership

  Program Fee UATP collects. Conway derives no benefit from paying once, much less twice, for

  an unlawful program it did not ask for and was not given a choice about whether it wanted to

  participate in. Indeed, there is no demonstrable benefit Conway in a program that reduces revenue

  at the unit level and increases costs at the same time.

         With respect to the NAF Fee, there is no benefit to a program that does not exist, has no

  staff, and is not providing benefit Conway. See Compl. ¶ 124. The “NAF Fee” is a pure money

  grab that is not authorized by the existing franchise agreements and provides no benefit Conway,

  who is required to invest in local marketing under the Franchise Agreement. Moreover, the



                                                Page 7 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 9 of 28 PageID: 1163



  Purported Amendment deliberately blurs the lines between a national marketing fund designed to

  promote the Membership Program and a broader, general national marketing plan. Critically, the

  Purported Amendment explicitly states that:

          “While we intend to invest the NAF for the benefit of all franchisees, we have no
          obligation to spend any amount on advertising in an area in which a franchisee is
          located or to ensure that any particular franchisee benefits directly or pro rata from
          the placement of advertising.”
  See, Def. Ex. B.

          By contrast, Conway’s FDD and Franchise Agreement already speak to marketing via the

  properly disclosed local marketing requirement. Indeed, Conway is already required to devote 5%

  of its Gross Sales to local marketing, and, notwithstanding, UATP’s CEO, Michael Browning’s

  repeated representations to Urban Air franchisees that they will not be required to spend more than

  $7500 per month on advertising, irrespective of the Gross Sales.

          2.      The Purported Arbitration Agreement

          Perhaps most egregious, the Purported Amendment includes an arbitration agreement not

  present in the original Franchise Agreement and, critically, not included in the FDDs that Plaintiff

  was disclosed with, and which also purports to preclude Plaintiff from bringing a class action –

  which is a considerable right that was possessed by Conway in the Franchise Agreement. See Def.

  Ex. B. The Purported Arbitration Agreement is not supported by independent consideration and

  is, therefore, void.

          The Purported Arbitration Agreement is deliberately overbroad and substantially alters the

  terms of the existing franchise agreements. Sec. 4.1 of the Purported Amendment reads:

          4.1 ARBITRATION. TO THE FULLEST EXTENT PERMITED BY LAW,
          ANY DISPUTE BETWEEN (A) YOU AND ANY OTHER OWNER AND (B)
          FRANCHISOR AND ITS AFFILIATES, AND THEIR RESPECTIVE
          SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
          SHAREHOLDERS,      DESIGNEES,    AND    REPRESENTATIVES
          (COLLECTIVELY, THE “FRANCHISOR INDEMNITEES”) ARISING

                                                Page 8 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 10 of 28 PageID: 1164



           UNDER, OUT OF, IN CONNECTION WITH, OR IN RELATION TO (I)
           ANY CLAIM, (II) THE NEGOTIATION OF THIS AGREEMENT
           (INCLUDING ANY OTHER AGREEMENT BETWEEN YOU AND
           FRANCHISOR), (III) THE OFFER AND SALE OF THE FRANCHISE
           OPPORTUNITY, (IV) REPRESENTATIONS MADE PRIOR TO THE
           EXECUTION OF THIS AGREEMENT, AND (V) THIS AGREEMENT OR
           ANY OTHER AGREEMENT BETWEEN YOU AND FRANCHISOR, ANY
           ATTACHMENTS THERETO, OR THE ENFORCEABILITY OF THIS
           AGREEMENT MUST BE SUBMITTED TO BINDING ARBITRATION
           BEFORE A SINGLE ARBITER WITH THE AMERICAN ARBITRATION
           ASSOCIATION PURSUANT TO ITS COMMERCIAL INDUSTRY RULES
           IN EFFECT AT THE TIME THE ARBITRATION DEMAND IS FILED.
           ANY ARBITRATION DEMAND WILL BE SUBJECT TO THE FEDERAL
           ARBITRATION ACT. FRANCHISEE, THE OWNERS, AND THE
           FRANCHISOR INDEMNITIES AGREE THAT EACH MAY BRING
           CLAIMS AGAINST THE OTHER ONLY IN AN INDIVIDUAL CAPACITY,
           AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
           CLASS OR REPRESENTATIVE PROCEEDING.

                   See Def. Ex. B, , § 4.1.

           Strikingly, and in addition to rendering disagreements under the Purported Amendment

   subject to arbitration, the Purported Arbitration Agreement compels arbitration of all disputes

   between Conway and other franchisees, Conway and UATP, and Conway and a host of third

   parties who are not signatories to the Purported Arbitration Agreement, and misleadingly identified

   as “Franchisor Indemnitees.” 1 These “Franchisor Indemnitees” are not signatories to the Purported

   Arbitration Agreement and Conway has not been made privy to any indemnification agreement

   between such entities and UATP.

           Despite the fact that UATP represented to Conway that the Purported Amendment was

   “necessary” to implement the Membership Program, it is clear UATP purposefully misled Plaintiff

   and underrepresented the scope of the arbitration agreement in order to wrest critical rights from




   1
         This is a curious term, which UATP defines in the Purported Arbitration Agreement (and
   nowhere else) as “franchisor and its affiliates, and their respective subsidiaries, directors, officers,
   employees, agents, shareholders, designees, and representatives.”

                                                  Page 9 of 24              CONWAY’S OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO COMPEL
                                                                 ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 11 of 28 PageID: 1165



   Conway without consideration or appropriate disclosure. Among the claims that are included in

   the Purported Arbitration Agreement are: “(I) any claim…(III) the offer and sale of the franchise

   opportunity. . ., and (V) this agreement or any other agreement between you and franchisor, any

   attachments thereto, or the enforceability of this agreement…” See Def. Ex. B, § 4.1.

          In its existing Franchise Agreement, there is no arbitration agreement nor was one

   disclosed in the 2016 FDD provided to Conway’s principal before the Franchise Agreement was

   executed. Even if there were some argument that the Purported Arbitration Agreement, as it

   pertains to the Purported Amendment and the Membership Program, was supported by valid

   consideration – which it is not – Defendant has reached far beyond the scope of the Purported

   Amendment and seeks now to rewrite essential terms of Conway’s 2016 Franchise Agreement.

   This Court should make no mistake – giving up the right to utilize the courts is no small thing.

   Yet, Defendants insist Conway surrender its fundamental right to the courts without consent or

   providing valuable consideration. This failure of consideration renders the Purported Arbitration

   Agreement invalid.

          Here, UATP misrepresented not only the purpose of the Purported Amendment, but also

   the need for the new ACH funds transfer form. While UATP claimed it was merely to permit the

   transfer of Membership Plan fees from, and percentage revenues to, franchisees, in reality the new

   ACH transfer fund was a backdoor effort to obtain permission for automatically transferring

   heretofore undisclosed fees to UATP and its affiliates. See Plaintiff’s Original Petition ¶¶ 104,

   106-112. Strikingly, UATP’s General Counsel, Steven Polozola, falsely claimed that “Section

   6.F. of your Franchise Agreement requires that ‘you must participate in Franchisor’s then-current

   electronic funds transfer program authorizing Franchisor to utilize a pre-authorized bank draft

   system.’” Id. ¶ 113. This is demonstrably false, because that section of the Franchise Agreement



                                              Page 10 of 24              CONWAY’S OPPOSITION TO
                                                                  DEFENDANTS’ MOTION TO COMPEL
                                                              ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 12 of 28 PageID: 1166



   does not require Conway permit electronic funds transfers to (or from) third parties for any reason.

   Id. ¶¶ 114-115. Rather, it requires only that Conway permit withdrawals for those transfers

   specifically laid out in the Franchise Agreement. Id. ¶ 116.

           Here, UATP commandeered the execution of the Purported Amendment under false

   pretenses and by fraudulently misrepresenting the nature, scope and extent of the Purported

   Amendment. In executing the Purported Amendment, Plaintiff received no cognizable benefit and

   the Purported Amendment is unenforceable for want of consideration and because it lacks the

   essential elements to form a binding contract under Texas law. Consequently, there is no

   agreement to arbitrate and the Defendants’ motion should be denied.

   B.     The Court Should Determine Arbitrability and There is No “Clear and Unmistakable
          Evidence” that the Parties Agreed to Arbitrate the Question of Arbitrability.

          Under Texas law, this Court functions as the gatekeeper and determine whether this dispute

   should be sent to arbitration. RSL Funding, LLC v. Newsome, 569 S.W.3d 116, 121 (Tex. 2018).

   As the Texas Supreme Court noted, “[t]he U.S. Supreme Court has explained that there are three

   types of disagreements in the arbitration context: (1) the merits of the dispute; (2) whether the

   merits are arbitrable; and (3) who decides the second question.” RSL Funding LLC, 569 S.W.3d

   at 120 (citing First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 942, 115 S. Ct. 1920, 131 L. Ed.

   2d 985 (1995)).

          While parties are free to contract away the third question (who decides what is arbitrable),

   in the absence of express language, the Court will make the arbitrability decision by default. Id.

   “Courts should not assume that the parties agreed to arbitrate arbitrability unless there is ‘clea[r]

   and unmistakabl[e]’ evidence that they did so.” First Options of Chi., Inc., 514 U.S. at 944 (citing

   AT&T Technologies, Inc. v. Communications Workers, 475 U.S. 643, 649, 89 L. Ed. 2d 648, 106

   S. Ct. 1415 (1986)). Texas has accepted this standard. See Robinson v. Home Owners Mgm’t


                                               Page 11 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 13 of 28 PageID: 1167



   Enters., Inc., 590 S.W.3d 518, 532 (Tex. 2019) (citing First Options of Chi., Inc., 514 U.S. at 944).

          This is so because “the law treats silence or ambiguity about the question ‘who (primarily)

   should decide arbitrability’ differently from the way it treats silence or ambiguity about the

   question ‘whether a particular merits-related dispute is arbitrable because it is within the scope of

   a valid arbitration agreement’ -- for in respect to this latter question the law reverses the

   presumption.” Id. As the United State Supreme Court held in Rent-A-Ctr., W., Inc. v. Jackson,

   561 U.S. 63, 70, 130 S. Ct. 2772, 177 L. Ed. 2d 403 (2010):

          “An agreement to arbitrate a gateway issue is simply an additional, antecedent
          agreement the party seeking arbitration asks the federal court to enforce, and the
          FAA operates on this additional arbitration agreement just as it does on any other.
          The additional agreement is valid under [9 U.S.C.] § 2 ‘save upon such grounds as
          exist at law or in equity for the revocation of any contract,’ and federal courts can
          enforce the agreement by staying federal litigation under [9 U.S.C.] § 3 and
          compelling arbitration under [9 U.S.C.] § 4.”
          Once that decision is made, however, “before referring a dispute to an arbitrator, the court

   determines whether a valid arbitration agreement exists.” Henry Schein, Inc. v. Archer & White

   Sales, Inc., ____ U.S. _____, 139 S.Ct. 524, 530 (2019). Here, the Court must first determine

   arbitrability and then adjudicate whether the arbitration agreement is valid.

          For the reasons stated above, there is no enforceable agreement to arbitrate. However, to

   the extent the Purported Arbitration Agreement itself is valid – which it is not – there is no express

   provision granting the right to determine arbitrability to the AAA and, therefore, this Court has

   exclusive jurisdiction over the question.

          Here, the Purported Arbitration Agreement (Def. Ex. B, § 4.1) is bereft of any express

   provision which would confer the question of arbitrability to the AAA. In the absence of such

   express language, this Court must retain jurisdiction because, “a contract that is silent on a matter

   cannot speak to that matter with unmistakable clarity.” Robinson v. Home Owners Mgm’t Enters.,

   Inc., 590 S.W.3d at 532 (quoting Jody James Farms, JV v. Altman Grp., Inc., 547 S.W.3d 624,

                                                Page 12 of 24              CONWAY’S OPPOSITION TO
                                                                    DEFENDANTS’ MOTION TO COMPEL
                                                                ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 14 of 28 PageID: 1168



   632 (Tex. 2018)). Home Owners and Jody James represent binding authority on this Court.

          Defendants argue that because § 4.1 of the Purported Amendment subjects “any dispute

   [relating to] enforceability of this agreement must be submitted to binding arbitration,” coupled

   with a reference to the AAA’s Commercial Rules, this amounts to a “clear and unequivocal”

   evidence of an intent to grant the AAA the authority to address the gateway question of

   arbitrability. Defendants ask this Court to depart significantly from the principles of stare decisis

   and follow several unpublished opinions, including an out-of-context footnote in a recent,

   unreported appellate decision of the Ft. Worth Court of Appeals, in order to shoe-horn the notion

   that a reference to the AAA Commercial Rules is sufficient for this Court to find “clear and

   unmistakable” evidence that both parties agreed to have issues of arbitrability decided by the AAA.

   Def. Br. p. 5. Strikingly, none of the cases cited by UATP speak to a situation akin to this one,

   where an existing contract was unilaterally modified under false pretenses by an amendment which

   contained an unconscionable arbitration provision that fundamentally altered the parties’ ability to

   redress wrongs in a court of law.

          In Diligent Tex. Dedicated LLC v. York, NO. 02-17-00416-CV, 2018 Tex. App. LEXIS

   7146 (Tex. App. –Ft. Worth 2018, pet. denied), the Court of Appeals was discussing the issue of

   waiver of the right to arbitrate, which occasioned the reference to the footnote in question. See

   Diligent Tex. Dedicated LLC, 108 Tex. App. LEXIS at * 9. The question of arbitrability is

   conspicuously absent from the Diligent opinion in general. However, the relevant text of this all-

   important footnote established that Diligent is not a departure from the precedent established in

   Robinson and Jody James:

          We have previously held that the incorporation of AAA rules in an arbitration
          agreement generally, though not always, indicates that the parties have agreed that
          the arbitrator rather than the trial court will decide arbitrability questions. Haddock
          v. Quinn, 287 S.W.3d 158, 172 (Tex. App.—Fort Worth 2009, pet. denied) (noting


                                               Page 13 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 15 of 28 PageID: 1169



          that courts require unmistakable evidence that parties intend for an arbitrator to
          decide gateway matters so as not to “force unwilling parties to arbitrate a matter
          they reasonably would have thought a judge, not an arbitrator, would decide”
          (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944-95, 115 S. Ct.
          1920, 1924-25, 131 L. Ed. 2d 985 (1995)))
          In Haddock, which Diligent references, the court reviewed decisions from various

   jurisdictions, but could not find on the facts before it a categorical imperative that references to

   the AAA Rules, of themselves, compelled the Texas courts to defer the question of arbitrability to

   the arbiter. Haddock v. Quinn, 287 S.W.3d at 175. Moreover, Haddock made clear that, for a

   court to imply the issue of arbitrability was conferred by contract to the arbitrator, the arbitration

   provision had to be “unequivocal.” Id. at 174. Here, the Purported Arbitration Agreement is not

   unequivocal: it contains numerous carveouts reserved solely for UATP. 2 Particularly egregious is

   § 4.2.6, which reads:

          4.2.6 Claims, including claims by an affiliate of Franchisor, seeking recovery or
          any other remedy based on Franchisee’s failure to pay any moneys due under this
          Agreement, any agreement with an affiliate of Franchisor, or any unpaid invoices
          owed to an affiliate of Franchisor when due.
          This is in stark contrast to § 4.1(b), which requires Conway to arbitrate all claims it may

   have against UATP’s affiliates (which it defines therein as “Franchisor Indemnitees”).

          Defendants’ reliance on the unreported opinion, Dow Roofing Sys., LLC v. Great Comm'n

   Baptist Church & Chamberlin Dall., LLC, NO. 02-16-00395-CV, 2017 LEXIS 7370 (Tex. App.—

   Fort Worth Aug. 3, 2017, pet. denied) is likewise misplaced. In Dow, the Court of Appeals found

   reference to the AAA Construction Rules dispositive on the issue of arbitrability in a very different

   fact pattern than the one here, and where the sole argument against applying the AAA Construction

   Rules was the defendant’s unsuccessful claim that provisions of the arbitration agreement were



   2
          UTAP reserves six, broad categories of disputes which it need not refer to arbitration.


                                                Page 14 of 24              CONWAY’S OPPOSITION TO
                                                                    DEFENDANTS’ MOTION TO COMPEL
                                                                ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 16 of 28 PageID: 1170



   inconsistent with the AAA rules, rendering the arbitration unconscionable, was dismissed by the

   Court. Dow Roofing Sys., LLC, 2017 LEXIS 7370 at *8 (citing Rent-A-Ctr., W., Inc. v. Jackson,

   561 U.S. 63, 68-69, 130 S. Ct. 2772, 2777, 177 L. Ed. 2d 403 (2010). Likewise, the agreement to

   arbitrate in that case was found in the original agreement between the parties, not an after-the-fact

   amendment, which was procured without consideration, through fraudulent means, and under false

   pretenses. The fact that there is no agreement to arbitrate in the original Franchise Agreement

   further underscores the fact that there is no “clear and unmistakable” evidence that both parties

   agreed to have issues of arbitrability decided by the AAA.

           In light of the fact that there is no “clear and unequivocal” evidence the parties intended to

   grant the AAA the authority to determine gateway questions of arbitrability, this Court should find

   it retains jurisdiction over that issue.

   C.      The Arbitration Provision Is Unenforceable and Unconscionable.

           As a threshold matter, the Purported Arbitration Agreement found in the Purported

   Amendment, to the extent it is an enforceable agreement (which it is not), is subject to the Federal

   Arbitration Agreement (“FAA”), 9 U.S.C. §§ 1-307. The FAA permits a party to challenge the

   enforceability of the arbitration agreement on any “grounds as exist at law or in equity for

   revocation of any contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 131 S. Ct. 1740,

   1746, 179 L. Ed. 2d 742 (2011) (“This saving clause [in 9 U.S.C. § 2] permits agreements to

   arbitrate to be invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

   unconscionability,’ but not by defenses that apply only to arbitration or that derive their meaning

   from the fact that an agreement to arbitrate is at issue.”); Fogal v. Stature Constr., Inc., 294 S.W.3d

   708, 715 (Tex. App. 2009) (quoting 9 U.S.C.S. § 2); see also In re Poly-America, L.P., 262 S.W.3d




                                                Page 15 of 24              CONWAY’S OPPOSITION TO
                                                                    DEFENDANTS’ MOTION TO COMPEL
                                                                ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 17 of 28 PageID: 1171



   337, 347 (Tex. 2008) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S.

   Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995))

          Such defenses to contract include fraud in the inducement and unconscionability. See In

   re Poly-America, L.P., 262 S.W.3d 337, 348 (Tex. 2008). “In determining the validity of an

   agreement to arbitrate under the FAA, courts must first apply state law governing contract

   formation.”)). “[O]rdinary principles of state contract law determine whether there is a valid

   agreement to arbitrate.” Id. (citing In re Kellogg Brown & Root, 166 S.W.3d 732, 738 (Tex. 2005);

   see also In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2003).

          Under Texas law and the FAA, the determination that a contract containing an arbitration

   clause is fraudulent does not automatically render the arbitration agreement void. Fogal at 719

   (citing Will-Drill Resources, Inc. v. Samson Resources Co., 352 F.3d 211, 219 (5th Cir. 2003)

   (applying severability doctrine). The question of whether the arbitration agreement was also

   obtained through fraud is a question for the trial court “when it is determining whether to compel

   arbitration.” Id. (citing First Options of Chicago, Inc., 514 U.S. at 943, 115 S. Ct. at 1924). If,

   after addressing the question of whether the arbitration agreement was procured through fraud in

   the negative, the trial court compels arbitration, questions of fraud with respect to the entire

   agreement can be addressed in that forum because “ the remaining part of the contract [ ] is severed

   from the arbitration agreement.” Fogal at 719-720 (citing In re Labatt Food Serv., L.P., 279

   S.W.3d 640, 647-49 (Tex. 2009)).

          Here, Plaintiff Conway argues the Purported Arbitration Agreement was procured through

   fraud and, as a result, the Court should retain jurisdiction over the parties’ dispute.

          1.      The Arbitration Agreement is the Product of Fraud and/or Duress.

          Under the laws of the State of Texas, the elements of fraud are “a material



                                                Page 16 of 24              CONWAY’S OPPOSITION TO
                                                                    DEFENDANTS’ MOTION TO COMPEL
                                                                ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 18 of 28 PageID: 1172



   misrepresentation, which was false, and which was either known to be false when made or was

   asserted without knowledge of its truth, which was intended to be acted upon, which was relied

   upon, and which caused injury.” Sears, Roebuck & Co. v. Meadows, 877 S.W.2d 281, 282 (Tex.

   1994) (quoting DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990), (citing Stone v.

   Lawyers Title Ins. Corp., 554 S.W.2d 183, 185 (Tex. 1977) (emphasis added))). The elements for

   fraudulent inducement are the same as common law fraud in Texas. In re FirstMerit Bank, N.A.,

   52 S.W.3d 749, 758 (Tex. 2009).

           As set forth in the Petition, UATP made numerous, false representations of fact concerning,

   among other things, the nature of the Membership Program, the necessity of executing the

   Purported Amendment in order to participate in the Membership Program, and the contents and

   import of the Purported Amendment. See Plaintiff’s Original Petition. ¶¶ 103-105.                These

   promises and statements also applied to the arbitration agreement contained within the Purported

   Amendment with equal force. For example, UATP intended that Conway believe the Purported

   Amendment’s arbitration provision was limited only to the disputes due to the Membership Plan.

   However, UATP knew these statements were false when they were made. The Purported

   Arbitration Agreement, in reality, fundamentally alters Conway’s rights as enjoyed under the

   Franchise Agreement. None of this information was disclosed to Conway when he was forced to

   sign the Purported Amendment and the Purported Arbitration Agreement.

           Plaintiff executed the Purported Amendment because it was already a franchisee in the

   system who relied upon their franchisor’s claim that the Purported Amendment would not

   materially alter the terms of the franchise agreements they signed, but rather cover only a new

   program – the Membership Plan. See Exh. A. This was demonstrably false, and Plaintiff has

   suffered the loss of key, contractual rights as a result, including the right to freely associate and to



                                                 Page 17 of 24              CONWAY’S OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO COMPEL
                                                                 ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 19 of 28 PageID: 1173



   bring claims in a court of law.

           Likewise, under Texas law, duress requires unlawful conduct or the threat of unlawful

   conduct of such a character as to destroy the other party’s exercise of free will and judgment.

   Dallas County Cmty. Coll. Dist. v. Bolton, 185 S.W.3d 868, 878-79. Here, UATP’s threats of non-

   payment of membership revenues and notice of default and/or termination if the Purported

   Amendment was not signed destroyed Plaintiff’s exercise of free will and judgment, and left

   Plaintiff with no meaningful choice but to sign.

           For these reasons, the Court should find the arbitration agreement unenforceable because

   it was procured through fraud and/or duress.

           2.      The Arbitration Agreement is Void Because it is Unconscionable

           Even if the Court does not invalidate the arbitration agreement because it was procured

   through fraud and/or duress – which it ought to do for the reasons stated above – the Court should

   find it void because it is both procedurally and substantively unconscionable. From a procedural

   perspective, the arbitration agreement was and is a contract of adhesion and procured via fraud,

   duress and under false pretenses.         Substantively, Conway received no consideration for

   surrendering its right to sue in court, waive its rights to assert a class action, pay additional fees or

   incur additional costs. Therefore, this Court should find the Purported Arbitration Agreement is

   void and unenforceable because it is unconscionable.

           Under Texas law, unconscionable contracts cannot be enforced. In re Poly-America, L.P.,

   262 S.W.3d 337, 348 (Tex. 2008). Texas State courts permit a showing of either procedural or

   substantive unconscionability, or both. See In re Palm Harbor Homes, Inc., 195 S.W.3d 672, 677-

   679 (Tex. 2006).      While Texas courts will not generally rescue a party from a bad deal,

   “[u]nconscionable bargains are [ ] an exception to the freedom that generally pervades contract



                                                 Page 18 of 24              CONWAY’S OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO COMPEL
                                                                 ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 20 of 28 PageID: 1174



   law.” Venture Cotton Coop. v. Freeman, 435 S.W.3d 222, 228 (Tex. 2014). “Unconscionability”

   is a term that “defies a precise legal definition because "it is not a concept, but a determination to

   be made in light of a variety of factors not unifiable into a formula.” Id. (quoting 27 Stephen

   Cochran, Texas Practice Series: Consumer Rights and Remedies § 4.2 at 394 (3d ed. 2002); see

   also 1 James J. White &Robert S. Summers, Uniform Commercial Code § 4-3 at 294 (5th ed.

   2006)).

             “Substantive unconscionability” refers to the “fairness of the arbitration provision itself,”

   while “procedural unconscionability” speaks to the “circumstances surrounding adoption of the

   arbitration provision.” In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883, 892 (Tex. 2010)

   (quoting In re Palm Harbor Homes, Inc., 195 S.W.3d 672, 677 (Tex. 2006)). In general, a contract

   will be found unconscionable where the court finds that “given the parties’ general commercial

   background and the commercial needs of the particular trade or case, the clause involved is so one-

   sided that it is unconscionable under the circumstances existing when the parties made the

   contract.” Id. (quoting In re First Merit Bank, N.A., 52 S.W.3d 749, 757 (Tex. 2001) (citing TEX.

   BUS. & COM. CODE § 2.302 cmt. 1)); see, also Restatement (Second) of Contracts § 208, cmt.

   b (1981). Finally, where the allegation is that the arbitration provision is, of itself, unconscionable,

   Texas courts will look to whether “the arbitral forum in a particular case is an adequate and

   accessible substitute to litigation, a forum where the litigant can effectively vindicate his or her

   rights.” Venture Cotton Coop. v. Freeman, 435 S.W.3d 222, 231 (Tex. 2014) (quoting In re

   Olshan, 328 S.W.3d at 894).

             Here, Conway was already heavily invested in its Urban Air franchise (far in excess of

   $1,000,000 with a long term lease at the premises where the adventure park is located) when UATP

   foisted the Purported Amendment and its Purported Arbitration Agreement on it in late April 2019.



                                                 Page 19 of 24              CONWAY’S OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO COMPEL
                                                                 ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 21 of 28 PageID: 1175



   Conway was (falsely) told the Purported Agreement was necessary to implement the Membership

   Program in order to receive membership revenues and was demanded to sign it immediately.

   Regardless, Defendant implemented the Membership Program within days, whether franchisees

   like Conway signed it or not. Simply, there was no meaningful opportunity to review the Purported

   Agreement and Purported Arbitration Agreement with, or without, counsel because UATP

   unilaterally instituted the Membership Program and the associated financing, billing and crediting

   Conway irrespective of its signature. Nor was Conway granted an opportunity to negotiate any of

   the terms of the Purported Amendment or the Purported Arbitration Agreement.

          In light of the foregoing, then, Conway was placed in an untenable position without

   meaningful choice – if it did not execute the Purported Amendment, which contained the Purported

   Arbitration Agreement, it was told it would not receive its membership revenues and threatened

   that it would be held in default under the Franchise Agreement and ultimately terminated thereby

   losing a multi-million dollar investment. UATP used its superior position as franchisor to dictate

   a manifestly unfair amendment to Conway’s Franchise Agreement upon it, which significantly

   altered material terms and conditions in UATP’s favor and provided no benefit whatsoever to

   Conway in return. Indeed, there was no meaningful opportunity for Conway to “walk away” from

   the Purported Amendment without significant detrimental impact – and as such, the Purported

   Amendment is procedurally unconscionable.

          Defendants have argued that this Court may find valid consideration for an arbitration

   provision in the “bilateral promise to arbitrate,” but there is no such promise here. Rather, and for

   the reasons set forth above, the Purported Arbitration Agreement is clearly a contract of adhesion.

   Texas defines a contract of adhesion as one where “one party has absolutely no bargaining power

   or ability to change the contract terms.” Serv. Corp. Int'l v. Lopez, 162 S.W.3d 801, 809 (Tex.



                                               Page 20 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 22 of 28 PageID: 1176



   App.-Corpus Christi [13th Dist.] 2005) (citing In re H.E. Butt Grocery Co., 17 S.W.3d 360, 370-

   71 (Tex. App.-Houston [14th Dist.] 2000, orig. proceeding)). Admittedly, adhesion contracts are

   not per se unconscionable or unenforceable, and arbitration provisions are not per se

   unconscionable, either. In re U.S. Home Corp., 236 S.W.3d 761, 764 (Tex. 2007) (citations

   omitted). Therefore, the Court must have more than the presence of an adhesion contract to render

   it unenforceable, which it undoubtedly does here.

          Conway was and is at a complete disadvantage with respect to bargaining with UATP and

   had no opportunity to negotiate the terms of the Purported Amendment or the Purported

   Arbitration Agreement because it was already operating the franchise in accordance with the

   Franchise Agreement. (See Exh. A). Rather, UATP foisted those additional terms and condition

   upon Plaintiff and demanded they be signed and used false and misleading statements about the

   scope of these agreements to obtain Conway’s compliance and the threat of adverse consequences

   if the Purported Amendment was not signed. By nature, UATP’s franchise agreements are,

   themselves, strongly adhesive and require strict compliance with UTAP’s operations manual and

   system requirements. The Membership Plan was introduced as a new system requirement, and

   deviation from the system for which Conway initially bargained for yet Conway was obligated to

   follow. As set forth above, the degree of adhesion here is exceedingly high.

          In addition, substantive unconscionability is shown where an arbitration provision

   unreasonably favors the party with stronger bargaining position. The arbitration provision here is

   decidedly one-sided. While franchisees are effectively limited to bringing any and all claims they

   may have against UATP, or its “Franchisor Indemnitees” in single arbitration, UATP has reserved

   several categories of claims as exempt from arbitration. One, in particular, stands out:

           4.2.6 Claims, including claims by an affiliate of Franchisor, seeking recovery or any other
           remedy based on Franchisee’s failure to pay any moneys due under this Agreement, any


                                              Page 21 of 24              CONWAY’S OPPOSITION TO
                                                                  DEFENDANTS’ MOTION TO COMPEL
                                                              ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 23 of 28 PageID: 1177



           agreement with an affiliate of Franchisor, or any unpaid invoices owed to an affiliate of
           Franchisor when due.

          See Def. Ex. B

          § 4.2.6 exempts Defendant from arbitrating claims for damages due to non-payment of

   money due and owing under the Purported Amendment, which is intended to modify the entire

   franchise agreement, as well as any other agreements made by franchisees with approved vendors.

   Yet, Conway is bound to arbitrate its claims with not only UATP, but also vendors it mandates, as

   well as other, unnamed affiliates of UATP. Clearly, UTAP has reserved for itself a lower-cost

   alternative to arbitration which it denies franchisees. This strongly indicates the arbitration

   agreement is unreasonably harsh with respect to the franchisees to the point of unconscionability.

          The Court should find, based on the foregoing, that the arbitration agreement is

   procedurally and substantively unconscionable and deem it unenforceable as a matter of law.

          Because the Court has ample evidence before it to establish that the Purported Arbitration

   Agreement is the product of fraud or in the alternative, an unconscionable agreement, it should

   find that the Purported Arbitration Agreement is void and unenforceable and DENY Defendants’

   Motion entirely.

   D.     The Request for Attorney’s Fees Should be Denied.

          Conway does not contest the fact that the Franchise Agreement between it and UATP

   contains several provisions (§§ 13(G), 14(G), 23(G)) which shift counsel fees and costs from

   UATP to the franchisee. However, in this instance UATP is likely referring to the language of §

   23(G), which is not as expansive as UATP claims in the Motion. Rather, the express language in

   the Franchise Agreement is more limited, obligating Conway to pay reasonable counsel fees and

   costs only where UATP is the “prevailing party” in a legal action rising out of or in connection

   with the Franchise Agreement. See Def. Ex. A, p. 39, § 23(B). Notably, the Franchise Agreement


                                              Page 22 of 24              CONWAY’S OPPOSITION TO
                                                                  DEFENDANTS’ MOTION TO COMPEL
                                                              ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 24 of 28 PageID: 1178



   defines “prevailing party” as a “party that is awarded actual relief in the form of damages,

   declaratory relief, or injunctive relief, as well as a party that successfully defends a legal action

   commenced against it.” Id.

          Per the express terms of the Franchise Agreement, UATP is not entitled to its fees and costs

   here, should it prevail on the Motion, because it will not obtain declaratory or injunctive relief,

   should the court compel arbitration. Nor would it obtain a damages award if it is successful.

   Further, UATP’s success on this early, procedural motion – if it is successful – is not equivalent

   to a successful defense of a legal action. Therefore, attorney’s fees are wholly inappropriate in

   this context.

           Moreover, and for the reasons set forth herein, Conway does not grant the validity of the

   Purported Amendment or the Purported Arbitration Agreement. As these matters are directly in

   contest, it is wholly premature for any application for counsel fees and costs. Only after this

   dispute is adjudicated can the Court be in a position to state whether, and to what extent the

   agreements here are covered by the of the Franchise Agreement.

                                                CONCLUSION

          For the reasons set forth herein, Plaintiff Conway Urban Air, LLC respectfully requests

   this Court DENY Defendants’ Motion. This Court has the right and authority to exercise its

   jurisdiction over the parties’ dispute because the Purported Amendment and the Purported

   Arbitration Provision contained within it is void and unenforceable. Moreover, the Court has the

   authority to determine gateway issues of arbitrability which it should exercise here.




                                               Page 23 of 24              CONWAY’S OPPOSITION TO
                                                                   DEFENDANTS’ MOTION TO COMPEL
                                                               ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 25 of 28 PageID: 1179



                                              Respectfully submitted,

                                              /s/ Robert L. Chaiken
                                              Robert L. Chaiken
                                              State Bar No. 04057830
                                              rchaiken@chaikenlaw.com
                                              Carrie P. Kitner
                                              State Bar No. 24074921
                                              ckitner@chaikenlaw.com

                                              CHAIKEN & CHAIKEN, P.C.
                                              5717 Legacy Dr., Suite 250
                                              Plano, Texas 75024
                                              Telephone: (214) 265-0250
                                              Facsimile: (214) 265-1537

                                              Andrew P. Bleiman
                                              (pro hac vice application to be submitted)
                                              andrew@marksklein.com
                                              Mark I. Fishbein
                                              (pro hac vice application to be submitted)
                                              mark@marksklein.com

                                              MARKS & KLEIN, LLP
                                              1363 Shermer Road, Suite 318
                                              Northbrook, Illinois 60062
                                              Telephone: (312) 206-5162
                                              Facsimile: (732) 219-0625

                                              ATTORNEYS FOR PLAINTIFF




                                    Page 24 of 24              CONWAY’S OPPOSITION TO
                                                        DEFENDANTS’ MOTION TO COMPEL
                                                    ARBITRATION AND DISMISS OR TO STAY
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 26 of 28 PageID: 1180



                                    CAUSE NO. 017-316957-20


  CONWAY URBAN AIR, LLC,                       §      IN THE DISTRICT COURT OF
                                               §
                 Plaintiff,                    §
                                               §       TARRANT COUNTY, TEXAS
  ~                                            §
                                               §
  UATP MANAGEMENT, LLC,                        §
  MICHAEL 0. BROWNING, JR., and                §
  ALIX WREN,                                   §
            Defendants.                        §       1'11'1f JUDICIAL DISTRICT


                                AFFIDAVIT OF JOSEPH TODDY


  STATE OF ARKANSAS                    §
                                       §
  COUNTY OF WHITE                      §

         BEFORE ME, the undersigned authority, on this date personally appeared JOSEPH

  TODDY, the undersigned Affiant, who swore on oath that the following facts are true and correct.

         1.      "My name is Joseph Toddy. I am over eighteen ( 18) years of age, of sound mind,

  and fully competent to make this Affidavit. I have personal knowledge of the facts stated herein

  and they are all true and correct. I have never been convicted of a felony or of a crime involving

  moral turpitude.

         2.      I am a member and authorized representative of Conway Urban Air LLC

  ("Conway").

         3.      Conway is an Arkansas limited liability company with its principal place of

  business in Faulkner, Arkansas.




                                                                            EXHIBIT
                                                                                          exhibitsticker.com




  AFFIDAVIT OF JOSEPH TODDY                                                     A                              1
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 27 of 28 PageID: 1181



           4.      I was specifically told that executing the Amendment to Franchise Agreement

    (Membership Program) was "necessary" to implement the Membership Program, to receive

    membership revenues, and that its terms would only touch and concern the membership program.

           5.      The Amendment to Franchise Agreement (Membership Program) was provided to

    me via DocuSign in a pre-printed, non-negotiable, electronic format.

           6.      I was given no opportunity to negotiate or change any of the terms of the

    Amendment to Franchise Agreement (Membership Program).

           7.     Rather, I was advised and made to believe by representatives of UATP

    Management, LLC via electronic communications and in online meetings that unless the

    Amendment to Franchise Agreement (Membership Program) that our business would not receive

    or be paid membership revenues from UATP Management, LLC which membership revenues

    were paid by customers directly to UATP Management, LLC.

           8.     At the time of the execution of the Amendment to Franchise Agreement

    (Membership Program), based on various communications and statements from representatives of

    UATP Management, LLC, I understood and believed that UATP Management, LLC would

    provide me with a Notice of Default unless I signed the document presented to me.

           9.     At the time of the execution of the Amendment to Franchise Agreement

    (Membership Program), based on various communications and statements from representatives of

    UATP Management, LLC, I also understood and believed and that if I failed to sign the-

    Amendment to Franchise Agreement (Membership Program) that I risked termination of my

    Franchise Agreement which would have resulted in a total loss of my investment of well over

    $1,200,000.




    AFFIDAVIT OF JOSEPH TODDY                                                                 2
Case 3:20-cv-05007-MAS-DEA Document 14-1 Filed 07/23/20 Page 28 of 28 PageID: 1182



         10.    I had no meaningful choice but to execute Amendment to Franchise Agreement

  (Membership Program) and I signed it under duress and only so that I would not be defaulted under

  the Franchise Agreement or terminated.

         11.    I was given little to no opportunity was given to review the Amendment to

  Franchise Agreement (Membership Program) before the Membership Program went into effect

  and UATP Management, LLC began levying the charges set forth therein.

         12.    When I signed the Amendment to Franchise Agreement (Membership Program), I

  did not understand or agree to the substantial changes and modifications to my Franchise

  Agreement that UATP Management, LLC was imposing.

         13.    Instead, I signed it because I was led to believe by representatives of UATP

  Management LLC that the Amendment to Franchise Agreement (Membership Program) was

  limited to the membership program and was going to simply allow me to receive membership

  revenues in connection with that program.

         FURTHER AFFIANT SAYETH NOT."




  SWORN TO AND SUBSCRIBED before me on this            ]lQ day of July, 2020.

                                           ~  NOTARY PUBLIC in and for the State of Arkansas




  AFFIDAVIT OF JOSEPH TODDY                                                                      3
